Citation Nr: 1244061	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease evaluated as 10 percent disabling from January 11, 2006 to August 4, 2011.
 
2.  Entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease evaluated as 40 percent disabling from August 5, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1976 to March 2000.
 
These issues come before the Board on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim was certified to the Board by the RO in Portland, Oregon.
 
In a July 2002 rating decision, the Boston, Massachusetts RO granted entitlement to a 20 percent evaluation for a low back strain of the lumbar spine with degenerative joint disease.  In August 2007, however, noting a September 2003 change in the rating schedule, the Portland RO separated the Veteran's low back disorder into two distinct disorders (radiculitis and low back strain) and rated them with separate 10 percent evaluations.  As specified by the Veteran through his representative in November 2007 correspondence, the matter on appeal is limited to the question of entitlement to an increased evaluation for orthopedic manifestations of a lumbar strain with degenerative joint disease, and not for the separate rating assigned for radiculitis.
 
In February 2010, the Veteran testified before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A transcript of the hearing is contained in the record.  In May 2010, the case was remanded by the Board for additional development.
 
In June 2011, the Board denied entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease from November 24, 2004 to July 14, 2005; denied entitlement to an evaluation in excess of 10 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease between July 15, 2005 and November 21, 2005; and granted entitlement to a 100 percent convalescence rating from November 22, 2005 to January 10, 2006 following lumbar surgery.  The Board remanded the issue of entitlement to an evaluation in excess of 10 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease from January 11, 2006 for additional development.  The case is now once more before the Board for appellate review.
 
 
FINDINGS OF FACT
 
1.  Between January 11, 2006 to August 4, 2011, the Veteran's lumbar strain with degenerative joint disease was not manifested by forward flexion of the thoracolumbar spine less than 61 degrees or by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
2.  Since August 5, 2011, the Veteran's lumbar strain with degenerative joint disease has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.
 
 
CONCLUSIONS OF LAW
 
1.  Between January 11, 2006 to August 4, 2011, the criteria for an evaluation for lumbar strain with degenerative joint disease in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2012).
 
2.  Since August 5, 2011, the criteria for an evaluation for a lumbar strain with degenerative joint disease in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242.
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March and September 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA informed the Veteran of how disability evaluations and effective dates are assigned in an August 2007 statement of the case and in correspondence dated in June 2008.  The claim was readjudicated in a July 2008 supplemental statement of the case.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
While regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.
 
A 20 percent rating is assigned where the evidence shows forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  Id.
 
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  As noted above, only the question regarding the rating assigned orthopedic manifestations of the appellant's lumbar disorder is before the Board at this time.  Symptoms of neurological disorders relating to the lumbar spine are not currently being considered.
 
Normal thoracolumbar flexion is from zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 2; Plate V.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Analysis
 
By way of history, the Veteran has been service connected for a lumbar strain with degenerative joint disease since December 2001.  In June 2011 the Board denied entitlement to disability ratings in excess of 20 percent from November 24, 2004 to July 14, 2005; and in excess of 10 percent from July 15 to November 21, 2005.  The Board assigned a 100 percent rating for the period of November 22, 2005 to January 10, 2006 due to convalescence need following microdiscectomy surgery.  The question of the severity of the Veteran's disability following this period was remanded to the RO/AMC for further development.
 
In a February 2006 correspondence to VA the Veteran reported that he had severe pain in his back four times per month and that he experienced back pain constantly.  The Veteran stated during his February 2010 Board hearing that his back problems caused him difficulty with dressing, daily work activities, and intimacy with his wife.
 
The Veteran's neurosurgeon has written letters on the appellant's behalf regarding his functional limitations and work-related restrictions following his spine surgery in November 2005.  In November 2005 the physician wrote a letter indicating that the Veteran would be "totally disabled" until approximately January 9, 2006.  In a January 2006 letter the neurosurgeon wrote that the Veteran would be able to return to work as of January 9, 2006, although he should work only 6 hours per day, with breaks every two hours, and avoid lifting over 25 pounds, bending, or stooping.  In a February 2006 letter the neurosurgeon indicated that the Veteran would be able to return to work with no restrictions on February 13, 2006.
 
Follow-up evaluation reports from the neurosurgeon indicate that the appellant was able to quickly and successfully recuperate following his November 2005 surgery.  An evaluation report from January 2006 showed that the Veteran was making "good recovery," was able to walk normally and unaided, and could walk on his heels and toes.  While the Veteran had occasional back pain, it was being managed with pain medication.  In a February 2006 examination report the neurosurgeon noted that the patient was "feeling stronger," had decreased pain medication, was able to walk normally and unaided, and could walk on his heels and toes without difficulty.
 
In VA treatment records, the Veteran reported in November and December 2008 that he continued to have chronic lower back pain.  In March 2011 he reported taking oral pain medication about 15 days per month, when the pain was severe.
 
The record also contains treatment records from the Veteran's pain management physician.  In monthly evaluation reports dating from January 2006 to January 2007, the physician consistently reported that the Veteran had a well coordinated and normal gait, was working full time, and was able to complete activities of daily living and household.  The physician noted tenderness at the midline and to the left of the spine on numerous occasions, and the Veteran reported varying levels of regular pain.  In April, May, November, and December 2006 the Veteran received intraarticular facet injections into his spine.  In the March 2006 examination report the physician reported that the Veteran had full and asymptomatic flexion to 75 degrees, full and asymptomatic right and left lateral flexion to 25 degrees, and restricted extension with mild bilateral low back pain.
 
In August 2011, the Veteran was afforded a VA spine examination.  The Veteran stated that he had regular back pain that flared up about three times per week, radiating down his buttocks and left leg.  The Veteran reported that he had treated his pain with epidural steroid injections and other treatments, including oral medication.  The Veteran reported no incapacitating episodes during the prior 12 months, but stated that it was difficult to dress himself.  The Veteran reported that he had not missed work due to his back disorder, and was able to work full time as a maintenance technician.  He did report that sometimes, while working with a tool, his back would flare up and prevent him from completing a job.  He complained of intermittent muscle spasms.
 
The VA examiner found that the Veteran walked with a stiff back, but fairly normal  gait.  His back showed no deformity or palpable muscle spasms.  There was lumbosacral spine tenderness.  Range of motion testing indicated forward flexion of 30 degrees, extension of 5 degrees, right and left lateral flexion of 10 degrees, and right and left lateral rotation of 15 degrees.  The Veteran had an increase of pain following three rotations, and painful motion started at 20 degrees of flexion and 0 degrees of extension.  The examiner diagnosed a chronic lumbar strain with degenerative joint disease and noted that despite the Veteran's surgery in 2005, he continued to suffer from chronic back problems and used significant pain medication for this condition.
 
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent from January 11, 2006 to August 4, 2011.  In order to warrant an evaluation in excess of 10 percent, the evidence must show that the Veteran's lumbar strain with degenerative joint disease is manifested by forward flexion of the thoracolumbar spine less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.
 
There is no evidence prior to the August 2011 VA examination that the Veteran had forward flexion measuring less than 61 degrees.  The only range of motion testing contained in the record for the period from January 11, 2006 to August 4, 2011 is from the Veteran's March 2006 private examination which showed full and asymptomatic flexion to 75 degrees.  The examiner noted restricted extension with mild pain, but did not include any specific range of motion findings that would allow for the assignment of a higher disability rating.  The Veteran's private records indicate that he has tenderness in the lumbar region and frequently experiences back pain, but there is no indication that he had an altered gait, muscle spasms, or abnormal spinal contour.
 
As of August 5, 2011, the Veteran's lumbar strain with degenerative joint disease warranted an evaluation of 40 percent.  The evidence shows that at an August 5, 2011 VA evaluation, thoracolumbar flexion was limited to 30 degrees.  After three rotations, the Veteran's painful flexion motion started at 20 degrees.  Significantly, there is no competent evidence at any point during the period of appeal that the Veteran's lumbar strain with degenerative joint disease was ever manifested by unfavorable ankylosis of the entire thoracolumbar spine, the requirement for a higher rating of 50 percent.  Id.
 
In considering DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), the evidence of record preponderates against finding that the Veteran has pain symptoms that are not contemplated by the current 40 percent evaluation.  Moreover, under the regulation governing the evaluation of lumbar disorders the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Veteran's range of motion restrictions due to pain have been considered and are included within the rating criteria applied.  While the appellant clearly has reported regular pain during his daily life, examiners have not found additional functional impairment that is not contemplated in the rating assigned.  Finally, it is well to observe that on examination there is no objective evidence of weakness or spinal fatigue that is not already compensated. 

The Board has considered a referral for extraschedular consideration but finds that at no time since January 11, 2006 has the Veteran's lumbar strain with degenerative joint disease presented with an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria considered in this case more than adequately describe the Veteran's lumbar strain with degenerative joint disease and symptomatology, which means his disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008).  The assigned scheduler rating adequately addresses, as far as can practicably be determined, his average impairment of earning capacity.  See 38 C.F.R. § 4.1.
 
As such, entitlement to an evaluation in excess of 10 percent from January 11, 2006 to August 4, 2011, and an evaluation in excess of 40 percent since August 15, 2011, for orthopedic manifestations of a lumbar strain with degenerative joint disease is denied.
 
In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to a disability rating in excess of 10 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease, from January 11, 2006 to August 4, 2011, is denied.
 
Entitlement to a disability rating in excess of 40 percent for orthopedic manifestations of a lumbar strain with degenerative joint disease from August 5, 2011 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


